United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1853
                                   ___________

United States of America,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas
Ronnie Joe Benson,                      *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: November 16, 2001

                                  Filed: December 3, 2001
                                   ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________

PER CURIAM.

       Ronnie Joe Benson brought this action in the United States District Court for
the Eastern District of Arkansas, seeking relief pursuant to 28 U.S.C. § 2255 from the
sentence imposed on him in a drug conspiracy case. The district court entered an
order stating that Benson would be resentenced. United States v. Benson, No. 4:00-
CV-00333 (E. D. Ark. Feb. 7, 2001). The United States of America (the government)


      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
appealed, citing 28 U.S.C. § 2253 and Fed. R. App. P. 4(a) as authority for this
court’s jurisdiction on appeal.

       Upon review, we conclude that we lack appellate jurisdiction because there is
no final order from which the government is appealing. See 28 U.S.C. § 2253(a) (“In
a habeas corpus proceeding or a proceeding under section 2255 before a district
judge, the final order shall be subject to review, on appeal, by the court of appeals for
the circuit in which the proceeding is held.”) (emphasis added).

      The government’s appeal is dismissed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-